Citation Nr: 1456090	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-17 750A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits due to a deceased beneficiary. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1954 to September 1956.  The Veteran died in March 1990.  The appellant is the adult daughter of the deceased beneficiary, the Veteran's surviving spouse, who died in November 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is retained by the RO in Atlanta, Georgia.

In June 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, after the appeal was certified to the Board, the Veteran submitted additional evidence that was not first reviewed by the RO.  However, on the record during the hearing, the appellant waived initial RO consideration.  Accordingly, all evidence has been reviewed by the Board in the adjudication of this claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Factual Background

Historically, the Veteran died in March 1990.  In April 2002, the Veteran's surviving spouse was awarded death pension benefits.  The Veteran's surviving spouse filed a VA Form 21-8416 (Medical Expense Report) in February 2009 seeking reimbursement of medical costs.  However, before her claim was processed, the Veteran's surviving spouse died in November 2009.  The record shows that the surviving spouse's death pension benefits included aid and attendance, and that her medical costs were used in calculating her annual benefit.  

The appellant submitted a VA Form 21-601 (Application for Reimbursement from Accrued Amounts Due a Deceased Beneficiary) in January 2010 with an attached Medical Expense Report listing expenses from Kennedy Funeral Homes ($2,209.60), Medical Center Pharmacy ($296.11), Home Health Equipment ($1,306.79), HDIS ($773.94), Georgia Home Medical ($331.70), and nursing fees to herself ($6,600.00), all indicated to have been paid by the daughter of the deceased beneficiary from January 2009 through the date of the beneficiary's death.  

The record shows that the beneficiary's burial costs were paid by an insurance company.  During her June 2014 hearing, the appellant clarified that she was not seeking burial benefits and was only seeking to reimburse medical expenses paid on behalf of her mother.  She stated that she paid all of the co-pays on the beneficiary's medications, bought medical supplies for the beneficiary, and was the primary caretaker for her mother.  She submitted receipts of medical bills that she indicates she paid.    

Laws and Regulations

Periodic monetary benefits authorized under laws administered by the Department of Veterans Affairs, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).  Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows: (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

For the purposes of accrued benefits eligibility, a child is defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18, but not over 23 years of age, who was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).

A review of the records indicates that the appellant is over the age of 18.  Therefore, the Board finds that the appellant is not the Veteran's "child" for the purposes of determining eligibility for VA accrued benefits.  Thus, under the provisions of 38 U.S.C.A. § 5121(a)(6), she is entitled to only so much of any accrued benefit as is necessary for reimbursement of the expenses of the beneficiary's last sickness and burial.  See also 38 C.F.R. § 3.1000(a)(5).

The Board notes that the appellant has submitted receipts for various medical expenses for the beneficiary.  However, the receipts indicate that a variety of payment types were used, including cash, credit card, and checks.  Unfortunately, there is no indication that the credit card payments were from the appellant's credit card or that the checks were from her account.  Therefore, the Board finds that additional evidence regarding who bore the expense of the Veteran's last sickness must be obtained and the claim should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1. Request additional documentation from the appellant to clarify which of the beneficiary's medical expenses were paid by the appellant.  Such documentation may include copies of checks, credit card statements, and/or bank statements.

2.  Thereafter, readjudicate the issue on appeal of entitlement to death pension benefits for accrued purposes (reimbursement of the last illness and funeral expenses of the Veteran's widow), on the merits.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

